UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-6451


KEVIN MELLETTE,

                  Petitioner - Appellant,

          v.

LEVERN COHEN,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Bruce H. Hendricks, District Judge.
(2:14-cv-00107-BHH)


Submitted:   August 18, 2016                 Decided:   August 23, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Mellette, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kevin Mellette seeks to appeal the district court’s order

accepting     the   recommendation   of   the   magistrate   judge   and

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.         The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.      28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”            28 U.S.C.

§ 2253(c)(2) (2012).     When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.           Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003).    When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Mellette has not made the requisite showing.      Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are




                                     2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3